DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The preliminary amendment filed on 6/1/2021 is acknowledged.  Claims 1-17 are cancelled.  New claims 18-37 are added.  Claims 18-37 are pending and are currently under examination.

Information Disclosure Statement
	The information disclosure statement filed on 2/16/2021 has been considered.  A signed copy is enclosed.  The lined-through document was not considered because no copy of the reference was provided.

Specification
The disclosure is objected to because of the following informalities: In numerous places, the specification refers to SEQ ID NO:1 as a rRNA sequence.  This is incorrect, as SEQ ID NO:1 is a DNA sequence.  
Appropriate correction is required.

Claim Objections
Claims 22, 30, 32, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitations influenza and pleural cavity diseases, and the claim also recites pandemic flu and pleurisy which are the narrower statements of the limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 18-20, 23-29, 31, and 33-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Der Lelie et al (WO2018/187272, filed 4/3/2018).
The instant claims are drawn to methods of treating lung injury or lung disease by administering a pharmaceutical composition comprising a Blautia strain with a polynucleotide sequence of a 16S rRNA gene that has at least 95% sequence identity to the sequence of SE IQ NO:1.
Van Der Lelie et al disclose administration of a pharmaceutical composition comprising a consortium of bacteria strains and a carrier or excipient (see page 5, lines 10-20).  The Blautia strain is Blautia hydrogenotrophica DSM10507, which has a 16s rRNA gene with 100% sequence identity with the instantly claimed SEQ ID NO:1 (see page 5, lines 10-20 and SEQ ID NO:15).  The composition is administered in order to benefit the health of a person with lung cancer (see page 8, lines 15-26).  The composition can be in the form of a capsule, powder, or liquid suspension and administered with food (see page 8, lines 13-14 and page 9, lines 15-16).  The bacterial strain is designed to deconjugate bile salt and synthesize a bacteriocin (see page 10, lines 30-34).  In order to do this, the strain would have to be viable.  With regard to the limitations of claims 19-20 and 23-24, the same product is being administered to the same subject population.  Therefore, the product would necessarily have the same effects.  

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN GANGLE/Primary Examiner, Art Unit 1645